DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/23/21 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 4, filed 11/23/21, with respect to the rejection(s) of claim(s) 1, 3, 4, 6-8, and 10 under 35 USC 102(a)(1) as anticipated by Livingston (US 7,184,635 B2) and claim(s) 2, 5, 9, and 11 under 35 U.S.C. 103 as unpatentable over Livingston (US 7,184,635 B2)have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Livingston (US 7,184,635 B2) and Takamizawa et al (US 2016/0282562 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the angled surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Moreover, claim 6 is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  For purposes of examination, claim 6 is considered dependent on claim 1, wherein the angled surface corresponds to the angled ferrule surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (US 7,184,635 B2) and Takamizawa et al (US 2016/0282562 A1).
Re. Claim 1, Livingston discloses a fiber optic cable assembly 10, comprising:
a plurality of substantially parallel optical fibers 14 formed into a ribbon 12, the ribbon 12 extending in a longitudinal direction and having first and second ends (Figs 1A-1B; col. 4 lines 42-46);
a termination assembly 15 or 15’ attached at each of the first and second ends of the ribbon 12, wherein each of the termination assemblies 15 and 15’ include a body 1818’ and a ferrule 22/22’, the body 18/18’ having a key 26/26’ on an upper surface thereof, and when viewed facing the contact surface with the key projecting upwardly (Figs 1A and 1B; col. 5 lines 1-7), the outermost one of the fiber positions located on the left side is designated as fiber position 1 and the opposite outermost fiber position is designated position n, and wherein when the contact surface 28 of the first end (i.e. first end comprises termination assembly 15) is viewed with the termination key up, optical fiber 1 is located in position 1, and wherein the contact surface 28’ of the 
the ferrule has a polished contact surface 28/28’ (col. 5 lines 38-41) forming an angled ferrule surface that exposes ends of the optical fibers 14, and the contact surface 28/28’ forms an oblique angle relative to a plane normal to axes defined by the fibers (col. 5 lines 8-15), and wherein either (a) each contact surface is slightly rotated clockwise, or (b) each contact surface is slightly rotated counter-clockwise with respect to the normal of the plane defined by the fiber array, so that when the second end of one cable assembly is mated to the first end of a second cable assembly in Key-Up to Key-Up Method B adapter configuration, the angled ferrule surfaces abut (Fig 4B; col. 6 lines 44-67; col. 7 lines 1-13).
Importantly, Livingston shows a clockwise or counter-clockwise rotation in different direction from that of the claimed invention.  That is, Livingston fails to disclose an arrangement wherein the normal of the plane is an axis of rotation.
Takamizawa et al discloses a fiber optic cable assembly have a ferrule 10 with an angled end face 11 which is rotated slightly clockwise or counter-clockwise with respect to a normal of the plane defined by the fiber array housed within the ferrule 10, wherein the normal of the plane is an axis of rotation for the angled end face (Figs 24A-24B and 45A-45B; [0309]-[0311], [0423]-[0425]).
The claimed arrangement would have obvious to one of ordinary skill in the art at the time the invention was effectively filed, since Takamizawa et al discloses the angling of the ferrule end face in the particular direction as claimed provides a ferrule capable of 
Re. Claim 3, Livingston and Takamizawa et al render obvious the fiber optic cable assembly as discussed above.  Also, Livingston discloses the number n of fibers in the ferrule is 8 (col. 4 lines 47-57 and 64-67).
Re. Claim 4, Livingston and Takamizawa et al render obvious the fiber optic cable assembly as discussed above.  Livingston discloses the number n of fibers in the ferrule is 12 (col. 4 lines 47-57).
Re. Claims 2 and 5, Livingston and Takamizawa et al render obvious the fiber optic cable assembly as discussed above.  Livingston explicitly shows a ribbon with 12 fibers (Fig 1A-1B; col. 4 lines 47-57), and Livingston additionally discloses those skilled in this art will appreciate that ribbons of different configurations may also be employed. For example, ribbons with different numbers of fibers (6 and 8 fiber ribbons are common) may be used (col. 4 lines 58-63).
However, Livingston does not directly disclose arrangements wherein the number n of fibers in the ferrule is 4, or the number n of fibers in the ferrule is 76.  Takamizawa et al fails to remedy this deficiency of Livingston.
Optical fiber ribbons comprising 4 optical fibers or 16 optical fibers are commonly known in the art, and one of ordinary skill would have found the claimed arrangement obvious for providing Livingston’s assembly to systems comprising ribbons with 4 or 16 optical fibers. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 6, Livingston and Takamizawa et al render obvious the fiber optic cable assembly as discussed above.  Also, both Livingston and Takamizawa et al disclose the angled surface is between 5 and 15 degrees (Livingston: col. 5 lines 10-15; Takamizawa et al: Fig 24A and [0310]).
Re. Claim 7, Livingston and Takamizawa et al render obvious the fiber optic cable assembly as discussed above.  Also, both Livingston and Takamizawa et al disclose the oblique angle is about 8 degrees (Livingston: col. 5 lines 10-15; Takamizawa et al: Fig 24A and [0310]).
Re. Claim 8, Livingston and Takamizawa et al render obvious the fiber optic cable assembly as discussed above.  Livingston discloses the optical fibers are single-mode optical fibers (col. 4 lines 64-65).
Re. Claim 9, Livingston and Takamizawa et al render obvious the fiber optic cable assembly as discussed above.  Livingston discloses the optical fibers are single mode fibers (col. 4 lines 58-63).
However, Livingston does not disclose an arrangement wherein the optical fibers are multimode optical fibers.
Multimode optical fibers are well known in the art, and one of ordinary skill would have found it obvious to utilize the Livingston system with multimode optical fibers for the purpose of proving Livingston’s advantages to multimode optical fiber ribbons. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the 
Re. Claim 10, Livingston and Takamizawa et al render obvious the fiber optic cable assembly as discussed above.  Livingston discloses only the portion of the surface area (i.e. contact surface 28) containing the optical fibers is angle polished (col. 5 liners 10-15 and 28-41).
Re. Claim 11, Livingston and Takamizawa et al render obvious the fiber optic cable assembly as discussed above.  
However, Livingston does not directly disclose arrangements wherein the ferrule also includes alignment pins.
Alignment pins are common in the optical connector arts, especially multi-fiber optical connectors, for the purpose of facilitating proper alignment between opposing
Application/Control Number: 16/400,530 Page 8 Art Unit: 2874 connect ends, and their use as claimed would have been obvious to one of ordinary skill for this purpose. “A person of ordinary skill is also a person of ordinary creativity, not an automaton’ — ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        12/2/21